Citation Nr: 1718060	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1965, and for periods thereafter in the National Guard of North Dakota to 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service.

2.  The evidence is in relative equipoise as to whether current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a causal relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as sensorineural hearing loss, manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  There is no such evidence here.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board weighs the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Generally, once VA determines that a Veteran has a disease or injury that was incurred or aggravated in service, service connection can be granted without regard to severity.  However, hearing loss is an exception.  A minimum degree of hearing loss is a prerequisite for entitlement to service connection.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  A change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385.  Additionally, 38 C.F.R. § 3.385 applies before a service connection determination is made.  If the Veteran's hearing loss does not meet the standard set forth under 38 C.F.R. § 3.385, service connection must be denied as current disability is not shown.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  

The Veteran has been diagnosed with bilateral sensorineural hearing loss and bilateral tinnitus at both private and VA audiological examinations during the appeal period and both of them show that his right and left ear hearing loss meet the thresholds set forth in 38 C.F.R. § 3.385 (2016).  

In February 2014, the Veteran underwent a private audiogram.  The private record is in graph form and the results have not been interpreted by an audiologist.  However, as fact-finding is a proper function of the Board, the Board has interpreted the graphical representation contained in the audiogram into numerical results.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Puretone thresholds in both ears, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
45
55
LEFT
30
40
45
55
60

The audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels of 40 decibels or greater at 3000 and 4000 Hertz for the right ear, and puretone threshold levels of 40 decibels or greater at 1000, 2000, 3000 and 4000 Hertz for the left ear.  38 C.F.R. § 3.385 (2016).

At a November 2015 VA examination, the puretone thresholds in both ears, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
55
60
LEFT
20
40
50
55
60

The VA audiogram also shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels of 40 decibels or greater at 2000, 3000 and 4000 Hertz for the right ear, and puretone threshold levels of 40 decibels or greater at 1000, 2000, 3000 and 4000 Hertz for the left ear.  38 C.F.R. § 3.385 (2016).

Therefore, the Veteran is considered to have a current disability for the purposes of establishing service connection for bilateral hearing loss.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Veteran maintains that the bilateral hearing loss disability and tinnitus are both the direct result of noise exposure and acoustic trauma during active service.  The Veteran specifically asserts that he developed hearing loss and tinnitus during active service as a result of in-service exposure to traumatic noise during the performance of duties as a combat engineer Military Occupational Specialty (MOS) 12B, and that those disabilities have continued to worsen since service.  The certified discharge papers from the North Dakota National Guard and the DD 214 also show that the Veteran was awarded the distinction of Rifle Marksman.  The prior January 2016 RO decision concedes that the Veteran experienced hazardous noise exposure due to his MOS of combat engineer.  

The Board finds that the acoustic trauma occurred during a period of qualified military service.  Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101 (16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1 (k), 3.303 (2016).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101 (21), (22) (West 2014); 38 C.F.R. § 3.6 (c)(1) (2016).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101 (23) (West 2014); 38 C.F.R. § 3.6 (d) (2016). 

As the Veteran is contending that his bilateral hearing loss and bilateral tinnitus were due to acoustic trauma, the distinction between whether he had ACDUTRA or INACDUTRA is not crucial in this case because the regulations provide for service connection for an injury (i.e. acoustic trauma) incurred during either type of duty training.  See 38 U.S.C.A. §§ 101 (21), (22), (24) (West 2014); 38 C.F.R. §§ 3.6 (a), (c)(1) (2016).  As such, the Board finds competent evidence of noise exposure during qualified military service, such that the in-service incurrence has been met.

The Veteran's lay statements of February 2014, including that he was exposed to loud weapon noise without any and then inadequate sound protection for the ears, and the August 2014 statement of his spouse assert that the Veteran has had bilateral hearing loss and bilateral tinnitus since service.  Sensorineural hearing loss and tinnitus are chronic conditions.  38 C.F.R. § 3.309(a) (2016).  As the Veteran has experienced symptoms continuously since service, the theory of continuity of symptomatology applies.  38 C.F.R. § 3.303(a), (b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran is competent to report experiencing an in service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus, as hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362   (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's spouse is also competent to state that she observed the Veteran having difficulty hearing after returning from active duty, and that she never observed any issues with the Veteran's hearing prior to his entry into service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, the February 2014 private medical record with opinion diagnoses bilateral sensorineural hearing loss with associated bilateral tinnitus; describes in depth the Veteran's unprotected exposure to noise and acoustic trauma in service and post service: noting that the Veteran's post-military noise levels were low, and that he did not hunt or shoot guns in his post-military lifestyle.   After examining the Veteran and reviewing the Veteran's in service and post service history, the private examiner opined, in a 2 page report, that given the unprotected noise exposure from gunfire while operating the firing range for other soldiers and from discharging his own weapon on the firing range, the examiner found that it was at least as likely as not that the Veteran's hearing loss and tinnitus were related to his military service.

The Board acknowledges that there is a negative etiological opinion of record in a November 2015 VA audiological examination report.  However, the Board assigns less persuasive value to that opinion, as it did not adequately address the Veteran's lay assertions of onset and continuity of symptomatology, and did not address the statement of the Veteran's spouse regarding observing hearing loss after service, but not before.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to service noise exposure during active duty service because the examiner mistakenly characterized the Veteran's MOS as a cook for weekend guard duty and summer camp as occurring during the initial active duty service from September 1964 to March 1965 when the Veteran's MOS was as a combat engineer.  The examiner also based the negative opinion upon the absence of documented hearing loss upon separation.  However, regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  38 C.F.R. § 3.385 (2016); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992) (lack of documented hearing loss while in service is not fatal to a claim for service connection.).

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of tinnitus and decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  That report of a continuity of symptomatology suggests a link between current bilateral hearing loss and tinnitus and active service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


